Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/27/2021 has been considered here.

Status of Claims
The amendments and arguments filed on 12/18/2020 are acknowledged and have been fully considered.  Claims 1, 5-7 are now pending.  Claims 2-4 are canceled; claims 1 and 5 are amended; claims 8-19 are withdrawn.
Claims 1, 5-7 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20060013877 A1 (Park et al., 2006; US PGPUB of KR 20040010306 as submitted on IDS of 03/07/2019) in view of US 20170143715 A1 (Brisander et al., 2017) and US 20100272769 A1 (Darlington, JR. et al., 2010).

In regards to claims 1 and 5, Park et al. teaches a drug and layered silicate composite comprising layered silicate powders and a drug compound bound to between layers of the silicate powders, wherein the drug compound is present in an amorphous state in the composite (see Park et al., paragraph 0016, 0019; examples 8-26; claim 1). Park et al. teaches a drug and layered silicate composite containing 5 to 50% by weight of the drug compound and 50 to 95% by weight of the layered silicate powders (see Park et al., examples 21-25). For example, the procedure described in example 25 (Page 7, paragraph 0084) indicates that any additional solvents or additives were removed, leaving only the drug and layered silicate in the hybrid, thus if 37% by weight of the hybrid is the drug, then the other 63% by weight would be the layered silicate. Further, if the drug is used in an amount of 25% by weight and the layered silicate is used in an amount of 75% by weight, then the weight of the silicate powder is 3 times of the weight in the drug, which fall into the range taught by Park et al. (see Park et al., paragraph 0052).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 5 and 7, Park et al. teaches an oral composition (see Park et al., example 7; paragraph 0064), containing the drug and layered silicate composite and an additive to control the uniform distribution of the composite powders or to control a release rate of the drug compound, such as hydroxypropyl methyl cellulose or eudragit (see Park et al., paragraph 0053). 



Brisander et al. teaches that a sorafenib salt, such as sorafenib tosylate, can be formed in an amorphous form with hydroxypropyl methyl cellulose phthalate (see Brisander et al, Page 29, example 8). 

In regards to claim 1, Darlington, JR. et al. teaches that bentonite clay are used for inactivating viruses, bacteria, or fungi (se Darlington JR. et al., paragraph 0015).
In regards to claims 6, Darlington, JR. et al. teaches a method of delivering a therapeutic agent intercalated within the layered silicate (see Darlington, JR. et al., paragraph 0039), wherein the therapeutic agent could be an anti-cancer chemotherapeutic agent (see Darlington, JR. et al., paragraph 0039) which can be administered in a hard or soft capsule (see Darlington, JR. et al., paragraph 0174, paragraph 0177).  Darlington, JR. et al. teaches the addition of other materials such as a disintegrant and lubricant (see Darlington, JR. et al., paragraph 0174), along with specific components like polyethylene glycol, lactose, polyvinylpyrrolidone, hydroxypropylmethylcellulose, and sorbitol (see Darlington JR. et al., paragraph 0176). 

In regards to claims 1, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the amorphous drug bound between layered silicate formulation of Park et al., with the specific amorphous drug is of Brisander et al. sorafenib tosylate and the layered silicate is the bentonite of Darlington, JR. et al. One with ordinary skill would know how to combine the known 
Further in regards to claim 1, as the combination of teachings of Park et al., Brisander et al., and Darlington, JR. et al. would yield an identical drug and layered silicate composite as instantly claimed, the properties, such as the release amount and release rate of the drug compound in pH 7.4 buffer and pH 1.2 aqueous solution, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claims 5-7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an oral pharmacological composition of sorafenib tosylate and .

Response to Arguments
Applicant’s arguments filed 07/06/2021 with respect to claims 1, 5-7 have been considered but are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

In regards to the applicant’s argument that not all of the limitations of the claims have been addressed, specifically the limitation of the release amount and release rate of the drug compound, examiner points out that as the combination of teachings of Park et al., Brisander et al., and Darlington, JR. et al. would yield an identical drug and layered silicate composite as instantly claimed, the properties, such as the release amount and release rate of the drug compound in pH 7.4 buffer and pH 1.2 aqueous solution, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, there is no evidence to establish that the results are unexpected in any way. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492). The burden of establishing that the results are unexpected is on the applicant as “the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Park et al. teaches that the invention provides unique hybrids of drugs having poor water solubility such as itraconazole, cyclosporine and carvedilol with layered silicate, which enhance low solubility of these drugs since the drugs are in the amorphous state in the hybrid and result in various solubility and dissolution patterns (see Park et al., paragraph 0016). Darlington, JR. et al. teaches that bentonite clay are used for inactivating viruses, bacteria, or fungi (se Darlington JR. et al., paragraph 0015) and teaches a method of delivering a therapeutic agent intercalated within the layered silicate (see Darlington, JR. et al., paragraph 0039). .
As such the evidence in the instant specification does not show that the results were unexpected and the argument is not persuasive.

 Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611